

EXHIBIT 10.3


PEOPLES BANCORP INC. QUARTERLY REPORT ON FORM 10-Q
FOR QUARTERLY PERIOD ENDED MARCH 31, 2020


SUMMARY OF BASE SALARIES FOR NAMED EXECUTIVE OFFICERS
OF PEOPLES BANCORP INC.


The base salaries of executive officers of Peoples Bancorp Inc. (“Peoples”) are
determined by evaluating the most recent comparative peer data and the role and
responsibilities of their positions. Individual salary increases are reviewed
annually and are based on Peoples' overall performance and the executive's
attainment of specific individual business objectives during the preceding year.


The following table details the base salaries to be paid by Peoples and its
subsidiaries to the named executive officers in Peoples’ proxy statement for the
2020 Annual Meeting of Shareholders for the fiscal year ending December 31,
2020*:



NamePosition/TitleBase SalaryCharles W. SulerzyskiPresident and Chief Executive
Officer$625,000 John C. RogersExecutive Vice President, Chief Financial Officer
and Treasurer331,000 Doug WyattExecutive Vice President, Chief Commercial
Banking Officer271,500 *Carol A. Schneeberger retired from Peoples effective
March 31, 2020. Robyn A. Stevens moved to part-time status as a non-executive
officer effective April 1, 2020.


